Title: To George Washington from Alexander Lunan, 14 January 1757
From: Lunan, Alexander
To: Washington, George



Sir.
Philada 14: January 1757.

By order of Colo. John Carlyle of Alexandria I send You by the bearer John Spore—Two Matted Bales qr. 22½ Rheam’s of Cartridge sorted. one long Box. contg four X Cutt saws. and 4 Whip saws. with the Handles, Files, Setts, and every thing ready fitted, the Saws are also Sharpd. & as they are extreamly well pack’d up, I hope they’l come safe to hand; they are the very best of the kinds I could meet with in the City, and I daresay will give Satisfaction. As Mr Carlyle only mentiond Cartridge paper in General, I was at some Loss what to send, but by the advice of some of the Gentlemen of the Army here, I think the kinds will answer, their 1½ Quires, say Rheams, for the Great Guns. If any thing further of this kind, should be wanted the order’s Should be more particular. They are from the best hands, the Bills of Parcels of them I send to Mr Carlyle. they amount to £31.15.7. this Curry to his Debite—They Weigh just Five Hundred & Fourty pounds and I have agreed to pay him the same Philip Bush does. which is Twenty Shills. ⅌ qr. & hes taken his receipt accordingly. It will always give me pleasure

to receive Your Commands. being with much respect. Sir. Your most obedt Servent

Alexr Lunan

